Citation Nr: 1717443	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-41 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than September 1, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to October 2005.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. In a March 2009 rating decision the RO granted service connection, effective October 20, 2008, for posttraumatic stress disorder (PTSD). The Veteran appealed for a higher initial rating. In an August 2010 rating decision the RO increased the initial rating for PTSD to 30 percent effective October 20, 2008, and assigned a 70 percent rating effective July 10, 2009. The RO also granted a TDIU effective September 1, 2009. The Veteran appealed for an earlier effective date for the TDIU.

The Veteran testified at a Board videoconference hearing in January 2012 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In January 2015 the Board remanded the case to the RO for additional actions.

In February 2017 the RO granted an earlier effective date of July 21, 2009, for the TDIU. The RO characterized the action as a partial grant of the benefit sought.

In February 2017 the Veteran wrote, through his representative, that he was withdrawing his appeal for an earlier effective date for the TDIU.


FINDING OF FACT

In February 2017, prior to promulgation of a decision on the appeal, the Veteran wrote that he wished to withdraw the appeal.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). In February 2017, the Veteran wrote that he wished to withdraw his appeal. Thus, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal of that issue is withdrawn. Accordingly, the Board does not have jurisdiction the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


